   Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 1 of 10




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

In Re: Oil Spill by the Oil Rig             *
“Deepwater Horizon” in the Gulf                     MDL 2179
of Mexico, on April 20, 2010                *
                                                    SECTION: J (2)
This Document Relates To:                   *
                                                    JUDGE BARBIER
                                            *
                                                    MAG. JUDGE WILKINSON
 Sociedad Cooperative 9
 Hermanos                 16-05993

 Sociedad Cooperative
 Bajo de Corsario         16-05983

 Sociedad Cooperative
 Cabo Catoche             16-05984

 Sociedad Cooperative
 Cholenco Tours           16-06025

 Sociedad Cooperativa
 Ensenada de Celestun     16-06297

 Sociedad Cooperative
 Ensueno del Caribe       16-05979

 Sociedad Cooperativa
 Fraternidad Ambiental    16-06002

 Sociedad Cooperative
 Isla Morena              16-05980

 Sociedad Cooperative
 Isla Pasion              16-05981

 Sociedad Cooperativa
 Pobre de Dios            16-06300

 Sociedad Cooperativa
 Laguna Rosada            16-06304

 Sociedad Cooperative
 Lancheros Turisticos
 Damero                   16-05995




                                     Page 1 of 10
      Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 2 of 10




 Sociedad Cooperativa
 Lancheros Turisticos
 Laguna de Yalahau         16-06007

 Sociedad Cooperativa
 Nohuch Cuch               16-06306

 Sociedad Cooperativa
 Pulperos del Caribe       16-06011

 Sociedad Cooperative
 Vanguardia del Mar        16-05982

 Sociedad Cooperativa
 El Meco Tours             16-06294

 Sociedad Cooperativa
 Isla Holbox               16-06018


     PLAINTIFFS’ RESPONSE BRIEF TO BP’S DISPOSITIVE MOTION AS TO THE B1
                       CLAIMS OF MEXICAN PLAINTIFFS

         Pursuant to this Court’s March 12, 2019 ORDER (Doc. 25492), the eighteen (18) Plaintif fs

represented by the undersigned law firms (“Mexican Plaintiffs”), file this single, consolidated

response brief. In support thereof, Mexican Plaintiffs would state the following:

I.       Introduction and Background

         This Court’s Pretrial Order No. 67 states that “Defendants shall file any dispositive motions

as to the Remaining B1 Plaintiffs…” (Doc. 25370, at pg. 5). BP Exploration & Production Inc.

and BP America Production Company (collectively sometimes herein after referred to as

“Responding BP parties”), were the only two Defendants to file such a motion. (Doc. 25477).

         Generally, Responding BP parties’ motion—without citation to any Federal Rule of Civil

Procedure—argues two points: (1) these plaintiffs are not authorized to make a claim under the

Oil Pollution Act (“OPA”) because they are foreign plaintiffs; and (2) OPA displaces Plaintiffs’

maritime law claims. Id. Both arguments are unpersuasive and Mexican Plaintiffs’ claims should

be allowed to proceed.


                                             Page 2 of 10
      Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 3 of 10




II.      There is Jurisdiction in the United States for Mexican Plaintiffs’ OPA Claims

         Responding BP parties argue that “before a foreign claimant can recover under OPA, the

United States must explicitly consent, either by treaty or certification. As far as BP is aware, no

court has ever concluded that plaintiffs from Mexico can satisfy these requirements, and this Court

and the Fifth Circuit have previously rejected such claims in these proceedings.” (Doc. 25477).

Their brief then catalogues prior participation of Mexican plaintiffs in the litigation in support of

their general contention. However, their arguments do not account for certain historic treaties or

recent developments in international law, and fail to demonstrate that Mexican Plaintiffs are in

fact “foreign claimants” under OPA.

         A.     United States-Mexico-Canada Agreement (USMCA) and North American
                Agreement on Environmental Cooperation

         Several treaties support OPA jurisdiction. This includes, but is not limited to, The United

States-Mexico-Canada Agreement (USMCA) and North American Agreement on Environme nta l

Cooperation.

         Both the United States and Mexico have recently entered into the USMCA, and while not

implemented, several provisions of this recent treaty show it is now the clear public policy of the

United States to authorize recovery under OPA by Mexican plaintiffs such as the respondents. 33

U.S.C. § 2707. Specifically, the USMCA provides:

         Article 24.6: Procedural Matters

         1. Each Party shall ensure that an interested person may request that the Party’s
         competent authorities investigate alleged violations of its environmental laws, and
         that the competent authorities give those requests due consideration, in accordance
         with its law.

         2. Each Party shall ensure that persons with a recognized interest under its law in a
         particular matter have appropriate access to administrative, quasi-judicial, or
         judicial proceedings for the enforcement of the Party’s environmental laws, and the
         right to seek appropriate remedies or sanctions for violations of those laws.


                                             Page 3 of 10
    Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 4 of 10




       3. Each Party shall ensure that administrative, quasi-judicial, or judicial
       proceedings for the enforcement of the Party’s environmental laws are
       available under its law and that those proceedings are fair, equitable ,
       transparent, and comply with due process of law, including the opportunity
       for parties to the proceedings to support or defend their respective positions.
       The Parties recognize that these proceedings should not be unnecessar ily
       complicated nor entail unreasonable fees or time limits.

       …

       Article 24.12: Marine Litter

       1. The Parties recognize the importance of taking action to prevent and reduce
       marine litter, including plastic litter and microplastics, in order to preserve human
       health and marine and coastal ecosystems, prevent the loss of biodiversity, and
       mitigate marine litter’s costs and impacts.

       2. Recognizing the global nature of the challenge of marine litter, each Party shall
       take measures to prevent and reduce marine litter.

       …

       Article 24.25: Environmental Cooperation

       1. The Parties recognize the importance of cooperation as a mechanism to
       implement this Chapter, to enhance its benefits, and to strengthen the Parties’ joint
       and individual capacities to protect the environment, and to promote sustainab le
       development as they strengthen their trade and investment relations.

       2. The Parties are committed to expanding their cooperative relationship on
       environmental matters, recognizing it will help them achieve their shared
       environmental goals and objectives, including the development and improve me nt
       of environmental protection, practices, and technologies.


USMCA1 . (select emphasis added). All OPA requires for foreign plaintiffs to demonstrate is that a

“treaty or executive agreement” authorizes recovery. 33 U.S.C. § 2707. Under the recent treaty,


1  The USMCA did not exist when the movants were required to refile their suits pursuant to PTO
60. It is unclear from PTO 67 whether the stays in place in these matters are lifted with respect to
filing amended complaints, or just lifted with respect to the PTO 67 process. See ORDER (Doc.
25494) (“Aside from the PTO 67 process, however, these cases are stayed. (See PTO 67 § VII,
Rec. Doc. 25370”)).


                                           Page 4 of 10
   Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 5 of 10




both the United States and Mexico have agreed to ensure that “judicial proceedings for the

enforcement of the Party’s environmental laws are available under its law”. USMCA Article 24.6

(3). Further, both the United States and Mexico have “committed to expanding their cooperative

relationship on environmental matters.” USMCA Article 24.25(2). Read together, recovery under

OPA is authorized, and in fact mandated, by Articles 24.6 and 24.25 of the USMCA. Accordingly,

the requirements of 33 U.S.C. § 2707 are met and the Mexican Plaintiffs’ OPA claims should

survive.

           Further, other treaties allow recovery under OPA—the North American Agreement on

Environmental Cooperation (“NAAEC”) expressly provides access to remedies to United States

and Mexico alike for damages arising from violations from the other party’s environmental laws

and regulations. See Article 6 of the Agreement. This Agreement automatically came into effect

after entry into force of NAFTA. Some of the primary objectives of the agreement include the

following: (1) fostering the protection and improvement of the environment in the territories of

the Parties for the well-being of present and future generations; (2) enhancing compliance with,

and enforcement of, environmental laws and regulations; (3) promoting transparency and public

participation in the development of environmental laws, regulations and policies; and (4)

promoting pollution prevention policies and practices. NAAEC, Part One, Article 1 (“Objectives ”),

Article 6 purports to give private access to the other government’s                 remedies.    The

Agreement/Treaty states as follows:

           2.    Each Party shall ensure that persons with a legally recognized interest under
                 its law in a particular matter have appropriate access to administrative,


Accordingly, if Responding BP parties’ Dispositive Motion is denied, Mexican Plaintiffs will seek
leave to amend their complaints if necessary. However, all 33 U.S.C. § 2707 requires of a foreign
claimant is that it “demonstrate…recovery is authorized by a treaty…” Mexican Plaintif fs
respectfully suggest such a demonstration has been made herein. There is nothing to suggest that
foreign claimants must demonstrate authorization in its original Complaint.
                                             Page 5 of 10
   Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 6 of 10




               quasi-judicial or judicial proceedings for the enforcement of the Party’s
               environmental laws and regulations.

       3.      Private access to remedies shall include rights, in accordance with the
               Party’s law, such as:

               a.      To sue another person under that Party’s jurisdiction for damages;
               b.      To seek sanctions or remedies such as monetary penalties,
                       emergency closures or orders to mitigate the consequences of
                       violations of its environmental laws and regulations;
               c.      To request the competent authorities to take appropriate action to
                       enforce that Party’s environmental laws and regulations in order to
                       protect the environment or to avoid environmental harm; or
               d.      To seek injunctions where a person suffers, or may suffer, loss,
                       damage or injury as a result of conduct by another person under that
                       Party’s jurisdiction contrary to that Party’s environmental laws and
                       regulations or from tortious conduct.


NAAEC, Part One, Article 6 (“Private Access to Remedies”).            The                  foregoing

notwithstanding, Responding BP parties’ brief fails to show that the plaintiffs listed on Exhibit 2

of PTO 67 are in fact “foreign claimants” as that term is used in OPA. A “‘foreign claima nt’

means—(1) a person residing in a foreign country; (2) the government of a foreign country; and

(3) an agency or political subdivision of a foreign country.” 33 U.S.C. § 2707 (c). A “‘person’

means an individual, corporation, partnership, association, State, municipality, commission, or

political subdivision of a State, or any interstate body.” 33 U.S.C. § 2701 (27). These plaintiffs are

cooperatives, so they are not “an individual, corporation, partnership, association, State,

municipality, commission, or political subdivision of a State, or any interstate body.” Id. BP makes

no showing otherwise, and the instances of other dismissals for failure to demonstrate a treaty

authorized recovery were in cases of political subdivisions, clearly meeting the definition of

“person” and therefore “foreign claimant” under OPA.




                                            Page 6 of 10
       Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 7 of 10




          As a result of the stay outlined in Footnote one above, no discovery has been made. It is an

open factual and legal question whether these cooperative plaintiffs must demonstrate

authorization by treaty in order to pursue OPA claims.

          B.     BP Also Claims There is No Jurisdiction in Mexico

                 On July 4, 2018, BP submitted an Answer to a Complaint filed in Mexico with

regard to the Deepwater Horizon incident, arguing that Mexican Courts are not the proper forum

for actions that occur outside its territory. (See Exhibit 1). BP alleges that Mexican Courts are not

the proper forum for actions that occur outside its territory (in fact, BP claims the U.S. Courts are

the appropriate forum). Further, BP claims that in Mexico, the Court should dismiss the claims

filed there. Obviously, if the Mexican courts dismiss actions related to the Deepwater Horizon

incident as not being proper in Mexico, and at the same time claim U.S. Courts are the proper

forum or that there is no cause of action under OPA, these Plaintiffs will have no forum to pursue

a remedy for their damages.The United States’ and Mexico’s agreements to establish judicia l

proceedings to enforce their environmental laws, such as OPA, as well as their agreement to

expand their relationship on environmental matters, when read with BP’s admission that Mexico

is the improper venue for any claims, further establish that recovery under OPA has been

authorized by treaty or executive agreement. See, 33 U.S.C. § 2707. BP ought not to be able to

argue there is a lack of jurisdiction in Mexico and no cause of action in the United States in light

of the designation as a responsible party.

III.      OPA Does Not Displace the Maritime Law Claims of Certain Defendants

          The Responding BP parties argue that the Mexican Plaintiffs’ maritime law claims are

displaced by OPA. However, by operation of law, OPA cannot displace the maritime law claims

of non-BP parties, as they have not been designated a “responsible party” under 33 U.S.C. § 2702



                                             Page 7 of 10
      Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 8 of 10




or other provision of OPA. Specifically, BP Exploration & Production Inc. and BP America

Production Company are the only entities designed a responsible party for the April 20, 2010 oil

spill in the Gulf of Mexico by the oil rig “Deepwater Horizon”.

         Plaintiffs sued more defendants than the Responding BP parties. See, e.g. Complaint of

Sociedad Cooperative Isla Holbox, 2:16-cv-06018, Doc. 1 (listing the following defendants: BP

PLC; BP America, Inc.; BP Products North America, Inc.; BP America Production Company; BP

Exploration & Production, Inc.; Transocean Ltd.; Transocean Holding,              Inc.; Transocean

Deepwater, Inc.; Transocean Offshore Deepwater Drilling, Inc.; Triton Asset Leasing GMBH;

Halliburton Energy Services, Inc. 2 ; and, Sperry Drilling Services). All Defendants, other than the

Responsive BP parities, have not been designated “responsible part[ies]”. Accordingly, OPA

cannot displace the maritime law claims of the non-BP parties. This conclusion comports with the

prior Orders of this Court: “OPA does not displace general maritime law claims against non-

Responsible parties. As to Responsible Parties, OPA does displace general maritime law claims

against Responsible Parties, but only with regard to procedure (i.e., OPA’s Presentment

requirement.).” See, Aug. 26, 2011 ORDER, Doc.3830, at pg. 38.

         Other than the issue related to treaties discussed above, Responding BP parties make no,

and therefore have waived, any arguments relating to failure to comply with OPA’s procedural

requirements. Therefore, general maritime law claims against non-Responsible parties, and

Responsible parties, are not displaced and survive in total.

IV.      All Defendants but Two Have Waived Certain Defenses




2 The undersigned recognizes that Halliburton has joined Responding BP parties’ Motion to
Dismiss, but that Motion addresses OPA causes of action, while Halliburton has been sued under
principles of general maritime law. Therefore, the claims against Halliburton should proceed.
                                            Page 8 of 10
     Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 9 of 10




        Only the Responding BP parties have complied with PTO 67. PTO 67 orders that

“Defendants shall file any dispositive motions as to the Remaining B1 Plaintiffs identified in

Exhibit 2 attached hereto within 30 days…” of February 5, 2019. (Doc. 25370). As mentioned

above, only two Defendants filed dispositive motions, and no Defendants filed answers or other

responsive pleadings as required by the rules of civil procedure. See, Fed. R. Civ. Pro. 12.

Accordingly, all Defendants who have not filed any dispositive motions have waived the defenses

set out in Fed. R. Civ. P. 12(b), or otherwise available to them—including but not limited to—lack

of standing under the Robins Dry Dock standard. See, Robins Dry Dock & Repair Co. v. Flint, 275

U.S. 303 (1927).

V.      Conclusion

        The Responding BP parties’ Dispositive Motion should be denied because the Mexican

Plaintiffs have demonstrated they have met the requirements of 33 U.S.C § 2707. Other Defendants

have violated PTO 67 by failing to timely respond, or to respond at all. Accordingly, nothing in

these Mexican Plaintiffs’ Complaints should be disposed of by BP’s recent filings or otherwise.

                                                    Respectfully submitted,


                                                    /s/ Frederick T. Kuykendall III
                                                    Frederick T. Kuykendall, III
                                                    Kuykendall & Associates, LLC
                                                    PO Box 2129
                                                    Fairhope, AL 36533
                                                    ftk@thekuykendallgroup.com
                                                    (205) 434-2866

                                                    /s/ Grant D. Amey
                                                    Grant D. Amey
                                                    Law Office of Grant D. Amey, LLC
                                                    PO Box 67
                                                    Fairhope, AL 36533
                                                    grantamey@grantamey.com
                                                    (251) 716-0317


                                          Page 9 of 10
  Case 2:10-md-02179-CJB-DPC Document 25515 Filed 04/01/19 Page 10 of 10




                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing Response to BP’s Dispositive Motion has

been served on All Counsel by electronically uploading the same to Lexis Nexis File & Serve in

accordance with Pretrial Order No. 12, and that the foregoing was electronically filed with the

Clerk of Court of the United States District Court for the Eastern District of Louisiana by using

the CM/ECF System, which will send a notice of electronic filing in accordance with the

procedures established in MDL 2179, on this 1st day of April, 2019.



                                                    /s/ Frederick T. Kuykendall III
                                                    Frederick T. Kuykendall, III
                                                    Kuykendall & Associates, LLC
                                                    PO Box 2129
                                                    Fairhope, AL 36533
                                                    ftk@thekuykendallgroup.com
                                                    (205) 434-2866




                                         Page 10 of 10
